Dickinson J., delivered the opinion of the Court: The old Statute, Steele & McCampbell’s, was in force at the time this suit was instituted, and is imperative that, if the service by the Sheriff is not personal, the copy must be left at the usual place of abode of the defendant with some person of the family' above the age of fifteen years. The return does not show that the person, with whom it was left, was above fifteen years of age. The same question was decided in the case of Gilbreth vs. Kuykendall, 1 Ark. Rep. 50: and in accordance with the decision in that case, the judgment of the Circuit Court of independence county must be reversed. The other questions raised cannot properly be looked into as they are now presented. The case will therefore be remanded to the Court from whence it came to be proceeded in according to law, at the next regular term of that Court, as if the defendants below were all duly served with .process returnable thereto.